In re Ballet, Charles; applying for writ of review, supervisory and/or remedial; Parish of Madison, 6th Judicial District Court, Div. “B”, No. 15474.
Granted. The judgment of the district court is vacated. The case is remanded to the district court for trial anew of relator’s post-conviction relief application. The affidavit of the relator’s deceased attorney and the testimony of witnesses Ballet and Casi-mire concerning their alleged conversations with that attorney shall be admissible upon re-trial.